TABLE OF CONTENTS

EX: 10.1 DIRECTORS DEFINED BENEFIT PLAN AGREEMENT Exhibit 10.1 Directors Defined
Benefit Plan [l86945aex10-1.htm] Exhibit 10.2 Special Separation Agreement
[l86945aex10-2.htm] Exhibit 13 Annual Report [l86945aex13.htm] Exhibit 23
Consent of Independent Auditors [l86945aex23.htm]



--------------------------------------------------------------------------------





EX: 10.1



DIRECTORS DEFINED BENEFIT PLAN AGREEMENT

      This Agreement made and entered into this 16th day of August, 1994, by and
between First National Bank, a Banking corporation under the laws of the State
of Ohio (hereinafter referred to as “the Bank”) and Charles J. Dolezal
(hereinafter referred to as “the Director”).

      The Bank has adopted the Director Defined Benefit Plan (hereinafter
referred to as “the Plan”), a copy of the terms and conditions of which are
attached hereto and incorporated by reference.

      Accordingly, it is the desire of the Bank and the Director to enter into
this Agreement under which the Bank will agree to make certain payments to the
Director either upon his retirement, or alternatively, to his beneficiary(ies)
in the event of his death, pursuant to the Plan.

I. RETIREMENT AND DEATH BENEFITS



  The amount and length of time of payment of the annual retirement benefit
and/or any death benefit that shall be paid to the Director shall be calculated
using the appropriate formulas set forth in Paragraph I or II of the Plan
Adoption Agreement. For these purposes, any portion of a year greater than or
equal to six (6) months shall be counted as a full year. Any portion of a year
less than six (6) months shall not be considered in the calculation of the
benefit. Such annual benefit shall commence sixty (60) days following the later
of the date of the Director’s retirement or his attaining age 70 and shall
continue for the lifetime of the Director, but in no case less than fifteen (15)
years.

II. DEFERRED FEES

      A. Amount of Deferral



  The Director may elect to defer a maximum of $1,000.00 per month of his
director and committee fees earned from the Bank.

      B. Fees



  The fees covered under this Agreement shall be any and all amounts paid to the
Director for his services as a director, including but not limited to annual
fees, meeting fees and committee fees. The fees covered under this Agreement
shall be credited to the Director in the manner and on the terms and conditions
specified in Paragraph II D herein subject to the election pursuant to
Paragraph II A herein.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      C. Election of Deferred Compensation



  The election to defer fees may only be made for fees not yet earned as of the
date of said election. This election unless modified or revoked, shall be valid
for all succeeding years. Any modification or revocation of such election must
be in writing and shall be effective for calendar years succeeding the year in
which the modification or revocation is made.

      D. Credits to Deferred Compensation Account



  The Bank shall establish a bookkeeping account for the Director (hereinafter
called the “Director’s Deferred Compensation Account”) which shall be credited
on the date such fees, as defined in Paragraph II B herein, would otherwise have
been paid with the dollar amount that the Director has elected to defer,
pursuant to Paragraph II A herein.

      E. Interest on the Deferred Compensation Account



  The Director’s Deferred Compensation Account shall be credited with an amount
that is in addition to the fees credited under Paragraph II D herein. Such
amount shall be determined by multiplying the balance of the Director’s Deferred
Compensation Account by a rate of interest equal to two (2) times the one-year
treasury rate as of December 31st of each year. However, in no case will the
rate of interest credited be less than 8%. Such rate shall be adjusted annually.
Such amount shall be credited as long as there is a balance in the Director’s
Deferred Compensation Account and shall be credited on December 31 of each year.

      F. Nature of the Deferred Compensation Account



  The Director’s Deferred Compensation Account shall be utilized solely as a
device for the measurement and determination of the amount of deferred
compensation to be paid to the Director at the times hereinafter specified, and
the Bank shall not segregate any of its assets in order to satisfy any
obligations under the plan. The Director’s Deferred Compensation Account shall
not constitute or be treated as a trust fund of any kind. On the contrary, it is
understood that all amounts credited to the Director’s Deferred Compensation
Account shall be for the sole purpose of bookkeeping and remain the sole
property of the Bank, and that the Director shall have no ownership rights of
any nature with respect thereto. The Director’s rights are limited to the rights
to receive payments as hereinafter provided and the Director’s position with
respect thereto is that of a general unsecured creditor of the Bank.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      G. Payment of Director’s Deferred Compensation



  The amounts in the Director’s Deferred Compensation Account shall be amortized
with interest at the rate of eight percent (8%) per annum and paid in equal
monthly installments for one hundred and twenty (120) months commencing on the
first day of the calendar month following the end of the Director’s term of
office due to retirement, resignation, removal or failure to be re-elected.

      H. Death of Director Prior to Termination of Service or Commencement of
Payments



  In the event of the death of the Director prior to termination of service or
commencement of benefit payments, payments shall begin pursuant to this
Paragraph within sixty (60) days after the Director’s death, as if the Director
had retired on his date of death, and shall be made to a beneficiary or
beneficiaries designated by the Director in writing and delivered to the Bank’s
president. The Director shall have the right to change his designated
beneficiary from time to time. In the event no designation is made, a lump-sum
payment shall be made to his estate.

III. DESIGNATED BENEFICIARY



  The Director shall designate a beneficiary on the form attached hereto. This
beneficiary designation may be changed at any time prior to the death of the
Director, provided such change is done in writing and acknowledged by the Bank.

IV. RESTRICTIONS UPON FUNDING



  The Bank shall have no obligation to set aside, earmark or entrust any fund
or, money with which to pay its obligations under this Agreement. The Director,
his beneficiary (ies) or any successor in interest to him or her shall be and
remain simply a general creditor of the Bank in the same manner as any other
creditor having a general claim for matured and unpaid compensation.



  The Bank reserves the absolute right at its sole discretion to either fund the
obligations undertaken by this Agreement or to refrain from funding the same and
to determine the exact nature and method of such funding. Should the Bank elect
to fund this Agreement, in whole or in part, through the purchase of life
insurance, mutual funds, disability policies or annuities, the Bank reserves the
absolute right, in its sole discretion, to terminate such funding at any time,
in whole or in part. At no time shall the Director be deemed to have any lien
nor right, title or interest in or to any specific funding investment or to any
assets of the Bank.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  If the Bank elects to invest in a life insurance, disability or annuity policy
upon the life of the Director, then the Director shall assist the Corporation by
freely submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.

V. MISCELLANEOUS



  A. Alienability and Assignment Prohibition



  Neither the Director, his widow nor any other beneficiary under this Agreement
shall have any power or right to transfer, assign, anticipate, hypothecate,
mortgage, commute, modify or otherwise encumber in advance any of the benefits
payable hereunder, nor shall any of said benefits be subject to seizure for the
payment of any debts, judgments, alimony or separate maintenance owed by the
Director or his beneficiary, nor be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise. In the event the Director or any
beneficiary attempts assignment, commutation, hypothecation, transfer or
disposal of the benefits hereunder, the Bank’s liabilities shall forthwith cease
and terminate.



  B. Binding Obligation of the Bank and Any Successor in Interest



  The Bank expressly agrees that it shall not merge or consolidate into or with
another bank or sell substantially all of its assets to another bank, firm or
person until such bank, firm or person expressly agrees, in writing, to assume
and discharge the duties and obligations of the Bank under this Agreement. The
Agreement shall be binding upon the parties hereto their successors,
beneficiaries, heirs and personal representatives.



  C. Revocation



  It is agreed by and between the parties hereto that, during the lifetime of
the Director, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written assent of the Director and the Bank.



  D. Gender



  Whenever in this Agreement words are used in the masculine or neuter genders,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  E. Effect on Other Bank Benefit Plans



  Nothing contained in this Agreement shall affect the right of the Director to
participate in or be covered by any qualified or non-qualified pension,
profit-sharing , group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.



  F. Headings



  Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.



  G. Applicable Law



  The validity and interpretation of this Agreement shall be governed by the
laws of the State of Ohio.

VI. ERISA PROVISION



  A. Named Fiduciary and Plan Administrator:



  The “Named Fiduciary and Plan Administrator” of this plan shall be Charles J.
Dolezal until his resignation or removal by the Board. As Named Fiduciary and
Administrator, Mr. Dolezal shall be responsible for the management, control and
administration of the Director Defined Benefit Plan Agreement as established
herein. He may delegate to others certain aspects of the management and
operation responsibilities of the plan including the employment of advisors and
the delegation of ministerial duties to qualified individuals.



  B. Claims Procedure and Arbitration:



  In the event a dispute arises over benefits under this Agreement and benefits
are not paid to the Director (or to his beneficiary in the case of the
Director’s death) and such claimants feel they are entitled to receive such
benefits, then a written claim must be made to the Named Fiduciary and
Administrator named above within ninety (90) days from the date payments are
refused. The Plan Fiduciary and Administrator and the Bank shall review the
written claim and if the claim is denied, in whole or in part, they shall
provide in writing within ninety (90) days of receipt of such claim their
specific reasons for such denial, reference to the provisions of this Agreement
upon which the denial is based and any additional material or information
necessary to perfect the claim. Such written notice shall further indicate the
additional steps to be taken by claimants if a further review of the claim
denial is desired. A claim shall be deemed denied if the

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  Plan Fiduciary and Administrator fails to take any action within the aforesaid
ninety-day period.



  If claimants desire a second review they shall notify the Plan Fiduciary and
Administrator in writing within ninety (90) days of the first claim denial.
Claimants may review this Agreement or any documents relating thereto and submit
any written issues and comments they may feel appropriate. In its sole
discretion, the Plan Fiduciary and Administrator shall then review the second
claim and provide a written decision within ninety (90) days of receipt of such
claim. This decision shall likewise state the specific reasons for the decision
and shall include reference to specific provisions of this Agreement upon which
the decision is based.



  If claimants continue to dispute the benefit denial based upon completed
performance of this Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to a Board of
Arbitration for final arbitration. Said Board shall consist of one member
selected by the claimant, one member selected by the Bank, and the third member
selected by the first two members. The Board shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such Board with respect to any controversy properly submitted to
it for determination.



  Where a dispute arises as to the Bank’s discharge of the Director “for cause”,
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.



IN WIT NESS WHEREOF, the Bank has caused this Agreement to be signed in its
corporate name by its duly authorized officer, and Director hereunto set his
hand and seal, all on the day and year first above written.

      Executed this 16th. day of August, 1994



  FIRST NATIONAL BANK



  /s/ Michael D. Hofstetter
___________________________________________
Michael D. Hofstetter
Senior V.P. & Controller   /s/ Charles J. Dolezal
___________________________________________
Charles J. Dolezal, Director

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



DIRECTOR DEFINED BENEFIT PLAN
ADOPTION AGREEMENT

The members of the Board of Directors of First National Bank (the Bank) are
providing service that is of exceptional merit as well as making an invaluable
contribution to the profits and growth of the Bank. In addition, the experience,
knowledge, good reputation and contacts of these Directors is of extreme value
to the Bank’s future success.

Accordingly, it is the desire of the Board of the Bank to modify the
compensation of its members by agreeing to make certain payments to each
Director either upon his or her retirement, or alternately, to his or her
beneficiary (ies) in the event of his or her death. To provide for this desire
the Board of Directors of First National Bank has on the date hereof adopted the
Director Defined Benefit Plan, the terms and conditions of which are as follows:

I. DEFINED RETIREMENT BENEFIT



  Each Director shall receive an annual retirement benefit commencing at his or
her retirement or age seventy (70), whichever occurs later. The amount of this
annual benefit shall be $1,000.00 for each year of Board service from and after
the date hereof.   This annual retirement benefit shall be paid in successive
years and continue for the lifetime of the Director but in no event less than
fifteen (15) years. Should the Director die prior to having received fifteen
(15) annual payments, the balance of the payments shall be paid to the
designated beneficiary (ies) of the Director.

II. DEATH BENEFIT



  A. While Serving on the Board



  In the event a Director should die while serving, on the Board, the Bank shall
pay to the Director’s designated beneficiary(ies), in lieu of the retirement
benefit described herein above in paragraph I, fifteen (15) successive annual
benefit payments, each equal to $1,000.00 for each year of service from and
after the date hereof. If the Director has not yet reached seventy (70) years of
age at the date of death and is insurable and the Bank has purchased insurance
on his or her life, it shall be assumed for the purpose of calculating this
annual benefit that the Director died at age seventy (70).

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  B. Death After Service on the Board has Terminated



  In the event the Director dies prior to age seventy (70) while not serving on
the Board, the Bank shall pay the Director’s designated beneficiary(ies) an
annual benefit in an amount equal to the Director’s retirement benefit
calculated pursuant to Paragraph I herein above, for a continuous period of
fifteen (15) years commencing sixty (60) days following the notification to the
Bank of the Director’s death.



  C. Alternative to Retirement Benefit



  The Pre-retirement Death Benefit described herein above (Paragraph II, A and
B) is paid as an alternative to the Retirement Benefit described in Paragraph I
herein above, and therefore, benefit payments shall be made pursuant to either
Paragraph I or Paragraph II herein, but not both.



  D. Suicide



  In the event the Director’s death is within two (2) years of the date hereof
and is the result of suicide, the amount of these pre-retirement death benefits
shall be calculated as if the Director was uninsurable.

III. DEFERRED COMPENSATION AGREEMENT



  Each Director may elect to defer a portion or all of his or her director’s and
committee fees up to a maximum of $1,000 per month. The Bank shall establish a
Deferred Compensation Account for each Director electing to defer and credit
that account with the deferrals. The Bank shall credit interest to that Deferred
Compensation Account balance on December 31st of each year. The interest rate
shall be equal to two (2) times the one-year Treasury rate as of the crediting
date to a minimum of eight percent (8%).



  Each Director must state his or her intention to defer and the maximum amount
to be deferred annually as of the date hereof to preserve his or her right to
defer in the future.



  The balance of the Director Deferred Compensation Account shall be paid to the
Director at the time he or she leaves the Board by retirement or otherwise, or
to the Director’s designated beneficiary (ies) upon the death of the Director.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



IV. DESIGNATED BENEFICIARY



  Each Director shall name a designated beneficiary(ies) in writing on a form
provided by the Bank. This beneficiary designation may be changed at any time
prior to the death of the Director provided such change is done in writing and
acknowledged by the Bank.

V. FINANCING



  The Bank intends to finance its obligations under this plan with policies of
life insurance insuring the life of each Director. This plan is a non-qualified
benefit plan and, therefore, at no time shall any Director be deemed to have any
lien, right, title or interest in or to any specific asset of the Bank,
including the insurance policies used to finance the plan.

VI. AGREEMENTS



  Each Director shall enter into a written agreement with the Bank. The terms
and conditions of the plan set forth herein shall be incorporated into that
agreement.



  Adopted on this 16th day of August, 1994



  FIRST NATIONAL BANK



  /s/ Charles J. Dolezal
     President

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.1 Directors Defined Benefit Plan Agreement

The following directors entered into an identical agreement on the dates
indicated:

          Date

--------------------------------------------------------------------------------

Ray D. Gill 8-24-94 James L. Gerber 8-18-94 John E. Sprunger 8-27-94 Stephen W.
Schmid 8-22-94 John W. Kropf 8-31-94 Sara E. Steinbrenner 8-18-94 Paul H.
Smucker 8-23-94 James F. Woolley 8-22-94 Albert W. Yeagley 7-01-97 Bobbi E.
Douglas 5-26-99 Howard J. Wenger 4-13-99

 